 



Exhibit 10.6
NOTIONAL UNIT AWARD GRANT AGREEMENT
THIS NOTIONAL UNIT AWARD GRANT AGREEMENT (this “Agreement”), made as of the 24th
day of October, 2005 between KRATON Polymers LLC (the “Company”) and Raymond
Guba (the “Participant’).
WHEREAS, pursuant to Section 4.02 of the Second Amended and Restated Limited
Liability Company Operating Agreement of TJ Chemical Holdings LLC (the “TJ
Chemical Operating Agreement”), each of the Voting Members of TJ Chemical
Holdings LLC (“TJ Chemical’) has approved the grant of a Notional Unit award
with a current notional value of $150,000 to the Participant pursuant to his
employment agreement with the Company, dated October 24, 2005 (the “Employment
Agreement”);
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1. Grant of a Notional Unit Award. Pursuant to, and subject to, the terms and
conditions set forth herein, the Company hereby grants to the Participant an
award (the “Award”) of Notional Units (“Notional Units”) with a current notional
value of $150,000 based on the value of membership unit(s) of TJ Chemical. Each
Notional Unit will be the equivalent of one notional membership unit of TJ
Chemical.
2. Grant Date. The Grant Date of the Award hereby granted is September 29, 2005.
3. No Beneficial Ownership. The Participant shall not have any beneficial
ownership in the notional membership units underlying the Notional Units and the
grant of Notional Units shall represent an unsecured promise to deliver
membership units of TJ Chemical (either directly or through membership units of
KRATON Management LLC (“Management LLC’)) on a future date.
4. Vesting Date. The Award shall vest as follows: Twenty percent of the Notional
Units shall vest on each of the first five anniversaries of the Effective Date
(as defined in the Employment Agreement), provided that the Participant remains
employed with the Company through the applicable vesting date. Except as
provided in the next succeeding sentence, upon termination of employment for any
reason all unvested Notional Units shall immediately and automatically be
forfeited. In the event of a Change in Control (as defined in the TJ Chemical
2004 Option Plan), if the Participant’s employment is terminated without Cause
or for Good Reason (as those terms are defined in the Employment Agreement)
during the two-year period immediately following the date of the Change in
Control, all unvested Notional. Units shall become immediately vested.
5. Distribution of Membership Units. Distribution of membership units
representing the portion of vested Notional Units shall occur as soon as
practicable after the earlier of a Change in Control or termination of the
Participant’s employment, provided that following a Change in Control, unvested
Notional Units shall remain outstanding and continue to vest as provided above
until the Participant’s employment terminates.
6. Limitations on Transfer of Membership Units; Termination of Employment. The
Participant acknowledges that upon becoming a member of TJ Chemical or
Management LLC, as applicable, the Participant will be subject to all the terms
and conditions provided in the TJ Chemical Operating Agreement or the Limited
Liability Company Operating Agreement of KRA TON Management LLC, as amended from
time to time (the “Management LLC Operating Agreement”), (collectively, the

 



--------------------------------------------------------------------------------



 



“Operating Agreements” and each an “Operating Agreement”), as applicable,
including all transfer restrictions, tag-along and drag-along rights and call
rights provided therein.
7. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.
8. Limitation on Transfer of Notional Units. Except as set forth in this
Section 8, the Award shall be distributable only to the Participant. The Award
shall not be assignable or transferable other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, the Participant may
request authorization from the Company to assign his Award granted herein to a
trust or custodianship, the beneficiaries of which may include only the
Participant, the Participant’s spouse or the Participant’s lineal descendants
(by blood or adoption), and, if the Company grants such authorization, the
Participant may assign his rights accordingly. In the event of any such
assignment, such trust or custodianship shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under this Agreement and shall be entitled to all the rights of the Participant
under this Agreement; provided that upon such assignment in accordance with this
Section 8, all references in this Agreement shall be deemed to be replaced by a
reference to the transferee of the Award, except references to employment
obligations or the termination thereof, which shall continue to be references to
the Participant, including Sections 4 and 5.
9. Indemnification. The Participant agrees, to the fullest extent permitted by
law, to indemnify and hold harmless the Company, Management LLC and TJ Chemical
and any member, director, officer, or employee thereof against any and all
losses, liabilities, claims, damages, and expenses of any nature whatsoever
(including attorneys’ fees and disbursements, judgments, fines and amounts paid
in settlement) (collectively, “Losses”) arising out of or based upon any breach
or failure by the Participant to comply with his obligations made herein. This
Section 9 shall survive any termination or execution of this Agreement.

 



--------------------------------------------------------------------------------



 



10. Representations.
     10.1 Participant Representations. In addition to any representations made
by the Participant in the applicable Operating Agreement, the Participant hereby
represents and warrants to the Company, Management LLC and TJ Chemical that:
(a) the Participant is aware that the applicable Operating Agreements provide
significant restrictions on the ability of a Participant to sell, transfer,
assign, mortgage, hypothecate, or otherwise encumber the membership units;
(b) the Participant has duly executed and delivered this Agreement; and (c) the
Participant’s authorization, execution, delivery, and performance of this
Agreement do not conflict with any other agreement or arrangement to which the
Participant is a party or by which it is bound.
     10.2 Truth of Representations and Warranties. The Participant represents
and warrants that all of his representations set forth in Section 10.1 of this
Agreement are true and correct as of the date hereof.
11. Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto (including, without limitation, the Operating
Agreements) which from a part hereof contain the entire understanding of the
parties with respect to its subject matter and there are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
in such documents. This Agreement and the Operating Agreements supersede all
prior agreements and understandings between the parties with respect to its
subject matter.
12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
the provisions thereof governing conflict of laws.
14. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Operating Agreements. The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board of Directors of the
Company in respect of this Agreement shall be final and conclusive.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this Grant
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Operating Agreements as of the day and year
first written above.

                  KRATON POLYMERS LLC           /s/ Joseph J. Waiter            
 
 
  By: Joseph J. Waiter    
 
  Title: Vice President and General Counsel    
 
                Raymond Guba           /s/ Raymond Guba              

 